DAUGHTREY, Circuit Judge,
concurring in part and dissenting in part.
I concur in the decision dismissing the appeal of the Winterhaven Trust and in the dicta concluding that dismissal of the forfeiture complaint filed against Charles W. O’Brien is not necessarily an appropriate remedy for the ex parte seizure of this claimant’s property. I write separately, however, to register my protest of the majority’s trivialization of cherished due process principles in the remainder of its opinion.
The majority recognizes, as required, the teaching of the Supreme Court in United States v. James Daniel Good Real Property, 510 U.S. 43, 48, 114 S.Ct. 492, 126 L.Ed.2d 490 (1993), that “individuals must receive notice and an opportunity to be heard before the Government deprives them of property.” Nevertheless, the majority concludes that exigent circumstances excuse an ex parte seizure in this case because less intrusive measures “would not suffice to protect the Government’s interests in preventing the sale, destruction, or continued unlawful use of the real property.” Id. at 62, 114 S.Ct. 492.
In order to determine whether invocation of such an exception is justified, we examine the three factors set forth in Mathews v. Eldridge, 424 U.S. 319, 335, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976): “the private interest affected by the official action; the risk of an erroneous deprivation of that interest through the procedures used, as well as the probable value of additional safeguards; and the Government’s interest, including the administrative burden that additional procedural requirements would impose.” As the Supreme Court recognized in Good, an individual’s right to maintain control over his or her residence and to be free from governmental interference in the quiet enjoyment of that home “is a private interest of historic and continuing importance.” Id. at 53-54, 114 S.Ct. 492. Second, “[t]he practice of ex parte seizure ... creates an unacceptable risk of error” by affording little or no protection to an innocent property owner. Id. at 55, 114 S.Ct. 492. Finally, the governmental interest in pre-notice deprivation of property is extremely small. As the Supreme Court determined, “[bjecause real property cannot abscond, the court’s jurisdiction can be preserved without prior seizure.” Id. at 57, 114 S.Ct. 492. Additionally, “[s]ale of the property can be prevented by filing a notice of lis pendens ...” and “[i]f there is evidence ... that an owner is likely to destroy his property when advised of the pending action, the Government may obtain an ex parte restraining order, or other appropriate relief, upon a proper showing in district court.” Id. at 58, 114 S.Ct. 492.
In this case, however, the majority posits that an exception to the general requirement of pre-deprivation notice and a hearing is warranted because the mere filing of a notice lis pendens would have proven futile in protecting the property. According to the majority, O’Brien’s history of forging documents to effect illegal property transfers establishes that the claimant would have been able to circumvent the protections established for the property by the filing of a notice lis pen-dens. I believe, however, that diligent review of court files and a requirement of official document inspection prior to removal of any notices, restraining orders, or bonds would have sufficiently safeguarded the subject property until such time as the probable cause hearing on the forfeiture was conducted. Consequently, I believe the majority erred in concluding that exigent circumstances justify the drastic measure of depriving an individual of a residence without prior notice or an opportunity to be heard.
Although finding no due process violation in this case, the majority then undertakes the unnecessary task of determining for this circuit what the proper remedy for a violation should be. Such explication is obviously dicta and is of no precedential value in subsequent forfeiture cases. Because I conclude that an egregious due *733process violation has occurred in this matter, however, I take this opportunity to express my belief that neither the extreme remedy of dismissal of the forfeiture complaint nor the oftentimes insufficient remedy of reimbursement of rent collected by the government is mandated in all cases. Instead, in this matter, had not the claimant refused at oral argument to accept any remedy short of dismissal, a more appropriate measure of damages for the constitutional violation might well have been set at recompense for O’Brien’s inconvenience and the cost of the replacement housing he was forced to procure from the time of the improper seizure until the date on which the probable cause hearing was conducted.
Without question, the government has presented compelling evidence of the claimant’s criminal wrongdoing. Nevertheless, the bedrock principles of justice and fairness upon which our judicial system is based-require that even Charles W. O’Brien receive the process due him before his property is confiscated. In order to preserve those principles, I respectfully dissent from the majority’s conclusion that no due process violation has occurred in this matter.